               UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

In the Matter of:                                    In Bankruptcy:

FRANCISCO JOSE MONROY                                Case No. 18-55640-tjt
                                                     Chapter 7
                                                     Hon. Thomas J. Tucker
      Debtor


                ORDER AUTHORIZING EMPLOYMENT
                OF TRUSTEE’S REAL ESTATE AGENT

      Upon the review of the Application of K. Jin Lim, Trustee, for

authority to employ real estate agent and for authority to enter into listing

agreement, and it appearing to the Court that such employment is necessary

and beneficial to the estate, then,

      IT IS HEREBY ORDERED that K. Jin Lim, Trustee is authorized to

employ Austin Black II of City Living Detroit as real estate agent and broker

and to enter into a listing agreement for the sale of certain real property

located at 1404 Longfellow, Detroit, MI 48206.


Signed on February 27, 2019




18-55640-tjt   Doc 22   Filed 02/27/19   Entered 02/27/19 10:57:02   Page 1 of 1
